Detailed Action

►	Claim(s) 1-20 as presented in the paper(s) filed 10 NOV 2021 is/are pending.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	During a telephone conversation with Gargi Talukder on 20 MAY 2022 a provisional election was made without  traverse to prosecute the invention of Group I, claim 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


► 	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.  Claims 1-18, drawn to detection probe and method of use thereof, classified in G01N 33/53 or c12q 1/68.
II.  Claim19, drawn to method of detecting an analyte, classified in G01N 33/53 and/or C12Q 1/68.
III.  Claim 20, drawn to a composition classified in G01N 33/53 and/or C12Q 1/68.


►	 The inventions are independent or distinct, each from the other because:
The invention of Group I is patentably distinguished from the method of Group II and the composition of Group III because of the inclusion of the wherein clause  which reads “wherein the detectable probe has an equilibrium dissociation constant for a binding partner that is less than the equilibrium dissociation constant of any of the two or more binding components for the binding partner, or wherein the detectable probe has a dissociation rate constant for a binding partner that is less than the dissociation rate constant of any of the two or more binding components for the binding partner.”
Group II  is distinct from the composition of Group III because of the requirement of a “first and second structured nucleic acid  particle in the composition of Group III. The method of Group II has no such requirement. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions require  different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

►	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


35 U.S.C. 102 
►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claim Rejection(s) under 35 U.S.C. 102/103 

►	Claim(s) 1-4, 6-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Gopinath et al. [US 2020/0025757 –hereinafter “Gopinath”].

Claim 1 is drawn to a detectable probe comprising :
(a) a retaining component;
(b) a label component; and
(c) two or more binding components attached to the retaining component,
wherein the detectable probe has an equilibrium dissociation constant for a binding partner that is less than the equilibrium dissociation constant of any of the two or more binding components for the binding partner, or wherein the detectable probe has a dissociation rate constant for a binding partner that is less than the dissociation rate constant of any of the two or more binding components for the binding partner.
Gopinath teach a detectable probe comprising most of the limitations of Claim 1, see especially Figs.  1A-2A and note especially the target protein embodiment of Fig. 2A  . There Gopinath teach a detection probe  comprising a retaining component (i.e. the substrate shown in Fig. 1B, plus the first and second polynucleotide shapes and the flexible inker), a  label component (i.e. the signalling molecule of Fig. 1B) and two or more binding components (i.e. the single strand DNA molecules and the primary and secondary binding molecules) .  Gopinath  do not explicitly teach “wherein the detectable probe has an equilibrium dissociation constant for a binding partner that is less than the equilibrium dissociation constant of any of the two or more binding components for the binding partner, or wherein the detectable probe has a dissociation rate constant for a binding partner that is less than the dissociation rate constant of any of the two or more binding components for the binding partner”. However, this limitation is considered an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963). 


Claim 2 is drawn to an embodiment of the method of Claim 1 wherein the labeling component is coupled to the retaining element.
Gopinath  teach this limitation, see at least  Fig. 1Be 

6A and the NP embodiment and note that the label component [i.e. the oligos shown hybridizing to the probes (i.e. the two or more  binding components] bound directly to the NP 

As regards Claims 3-4, note that the polynucleotide shapes shown in Fig. 1B. These shaped can be formed by DNA origami, see especially paras 9 and 31

	As regards Claim 6 and 13, see paras 60-61 wherein Gopinath teach the use of a plurality of 
signaling molecules  (i.e. two or more label components).
  
	As regards Claims 7-12 and 14-15 see Figs. 1A-2A  and paras 9, 31 and 127.

As regards Claim 16, note that Gopinath teach the use of nanoparticles (i.e. beads).
Claim Rejection(s) under 35 U.S.C. 103
 
►	Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as obvious over Gopinath as applied above against Claim 1 and 16 and further in view of Lian et al. [Analytical Biochemistry 334:135-144 (2004) – hereinafter “Lian”]. 

Claim 5 is drawn to an embodiment of the composition  of Claim 1  wherein the retaining component comprises a fluorescent nanoparticle. Claim 17 is drawn to an embodiment of the composition  of Claim 16  wherein the label component comprises one or more fluorescent moieties within the bead.
	Gopinath teach a composition comprising most of the structural limitations recited in Claims 1 and 5 , 16 and 17 for the reason(s) outlined above. Gopinath does teach the use of nanoparticles as the substrate , see at least para 103. Gopinath do not teach that the nanoparticles used are capable of fluorescence (i.e.  comprise fluorescent moieties). However, nanoparticles capable of fluorescence were known as evidenced by Lian. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the nanoparticles of Lian for those disclosed by Gopinath. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

20 MAY 2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& PCTFULL, JPFULL, CNFULL, KRFULL, CAplus, Medline and BIOSIS via STNext;  
and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Reviewed the Search Report and written opinion in PCT/US2020/058851
  
Planned Search 

Search terms:

All Inventor(s) e.g. Aksel T?/au 
Detection probe$
nucleic or DNA or RNA 
antibod$ or aptamer$
retaining component or solid support 
label$
binding component$
 particle$ or bead$ or nanoparticle$)
immobiliz$  
origami
►	See the Examiner’s PE2E SEARCH  and  STNext  search notes/strategy in IFW.